ICJ_070_MilitaryParamilitaryActivitiesNicaragua_NIC_USA_1986-06-27_JUD_01_ME_06_FR.txt. 192

OPINION INDIVIDUELLE DE M. SETTE-CAMARA
[Traduction]

Ayant voté contre le sous-paragraphe 1 du paragraphe 292 de l’arrét, je
crois devoir en expliquer la raison dans la présente opinion indivi-
duelle.

Dans la phase précédente de l’affaire, relative à la compétence de la Cour
et à la recevabilité de la requête nicaraguayenne du 9 avril 1984, la réserve
relative aux traités multilatéraux figurant dans la déclaration d’accepta-
tion de la juridiction de la Cour faite le 26 août 1946 par les Etats-Unis en
vertu de l’article 36, paragraphe 2, du Statut a fait l’objet d’un examen
approfondi qui a conduit à la décision prise par la Cour dans son arrêt du
26 novembre 1984. Les deux Parties ont étudié la réserve sous tous ses
aspects ; elles ont pesé toutes les interprétations possibles de sa rédaction
nébuleuse, ainsi que les conséquences qu’aurait son application.

Il faut rappeler que cette réserve figure à la clause c) de la déclaration et
stipule que cette dernière ne s'applique pas

«aux différends résultant d’un traité multilatéral, à moins que
1) toutes les parties au traité que la décision concerne soient égale-
ment parties à l’affaire soumise à la Cour, ou que 2) les Etats-Unis
d'Amérique acceptent expressément la compétence de la Cour »
(C.LJ. Annuaire 1984-1985, p. 76).

Cing Etats membres ont introduit une réserve analogue dans leur
déclaration d’acceptation : El Salvador, l’Inde, Malte, le Pakistan et les
Philippines. Cependant, en réalité, seules les réserves formulées par le
Pakistan et par Malte reprennent le libellé qui figure dans la réserve des
Etats-Unis, soit les mots « toutes les parties au traité que la décision
concerne ». Les réserves formulées par El Salvador, par l'Inde et par les
Philippines excluent de ta compétence obligatoire de la Cour les différends
auxquels peuvent donner lieu l'interprétation ou l’application d’un traité
multilatéral, sauf si toutes les parties au traité sont également parties à
l'affaire portée devant la Cour (C.1J. Annuaire 1984-1985, p. 75, 80 et 96
respectivement). Ii va de soi que cette dernière version de la réserve a une
portée plus large, du fait que si l’on appliquait la réserve relative aux traités
multilatéraux telle qu’elle figure dans la formule de l'Inde, des Philippines
et d'El Salvador, tous les Etats parties à une convention multilatérale
devraient comparaître devant la Cour avec les parties à l'affaire. Il est
difficile de voir comment la réserve pourrait s’appliquer à des traités de
caractère universel tels que la Charte des Nations Unies, ou même à des
traités d’une portée régionale tels que la charte de Organisation des Etats
américains — l’une et l’autre étant invoquées dans la requête du Nicaragua
— car cela équivaudrait à amener devant la Cour l’ensemble des Membres

182
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. SETTE-CAMARA) 193

de l'Organisation des Nations Unies ou de cette organisation régionale.

La réserve relative aux traités multilatéraux a été très largement criti-
quée par les publicistes dès 1946 lorsque les Etats-Unis ont déposé leur
déclaration auprès du Secrétaire général de l'Organisation des Nations
Unies. En effet, plusieurs auteurs, y compris d’éminents juristes améri-
cains, ont jugé qu’elle était ambigué, redondante et superflue. Le conseil
des Etats-Unis d'Amérique a reconnu que la réserve contient une ambi-
guité dans son libellé qui est une source d’incertitudes (audience du 15 oc-
tobre 1984, après-midi) :

« Comme les Etats-Unis l’indiquaient dans leur contre-mémoire,
les juristes qui ont étudié cette réserve au moment où elle a été ajoutée
à la déclaration n'étaient pas d’accord sur la question de savoir si la
réserve nécessitait que toutes les parties au traité soient parties à
l'affaire soumise à la Cour, ou si ne devaient être parties à cette affaire
que les parties au traité qui seraient concernées par la décision de la
Cour. »

En outre, on avait à l'époque également des doutes sur le sens du libellé
peu clair de la clause, en particulier pour ce qui est de savoir si expression
« que la décision concerne » (« affected by the decision ») s'applique à
« parties » ou à « traité ».

Dans le cas d’espèce, les Etats-Unis, lorsqu'ils ont participé aux phases
précédentes de l'affaire, ont eu la possibilité d’éclaircir leur interpréta-
tion de la signification de la réserve. Dans leur contre-mémoire, au para-
graphe 252, les Etats-Unis soutiennent ce qui suit :

« La Cour ne pourrait donc exercer sa juridiction et statuer sur les
demandes du Nicaragua de manière conforme à la réserve relative aux
traités multilatéraux que si toutes les parties aux traités visés par la
décision de la Cour étaient aussi parties à l'instance. »

Et au paragraphe 253 ils expliquent les « préoccupations précises »
auxquelles répond la réserve :

« La réserve relative aux traités multilatéraux répond à trois préoc-
cupations précises : 1) les Etats-Unis refusent qu’une juridiction se
prononce, à l’occasion d’un différend multilatéral, sur les droits et
obligations juridiques découlant pour eux d’un traité multilatéral,
sans se prononcer aussi sur les droits et obligations de foutes les
parties audit traité multilatéral qui sont intéressées au même diffé-
rend ; 2) une décision judiciaire sur les aspects bilatéraux d’un dif-
férend multilatéral risque d’être injuste, dans la mesure où les Etats
absents peuvent être les seuls à connaître des faits et à posséder des
documents présentant un intérêt direct pour les droits mutuels des
parties à l'instance ; 3) une décision judiciaire sur les aspects bilaté-
raux d’un différend multilatéral porte nécessairement atteinte aux
droits juridiques et aux intérêts pratiques des Etats absents. »

183
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. SETTE-CAMARA) 194

Cette description en trois points des motifs qui inspirent la réserve n’est
pas entièrement convaincante. En ce qui concerne le premier point, il serait
en effet extraordinaire qu’un Etat faisant une déclaration d’acceptation de
la juridiction de la Cour assortisse cette déclaration de réserves destinées à
protéger les droits et les intérêts d’Etats tiers.

Dans son opinion individuelle concernant l’arrêt du 26 novembre 1984,
M. Ruda fait observer à juste titre que :

« I ne paraitrait ... pas logique qu’un Etat faisant une déclaration
d’acceptation de la juridiction obligatoire de la Cour, mais en excluant
de cette juridiction certaines questions affectant ses intérêts, agisse
pour le compte des Etats tiers » (C.1J. Recueil 1984, p. 456, par. 22).

Le deuxième point est tout aussi peu convaincant. L'hypothèse selon
laquelle un Etat tiers peut être le seul « à connaître des faits et à posséder
des documents » est une question qui échappe à la compétence de la Cour.
Et cette connaissance spécifique n’a rien à voir avec la question d’une
participation à un traité multilatéral. Il est possible qu’un Etat qui n’est pas
partie au traité puisse connaître des faits et posséder des documents de ce
genre. Troisièmement, il n’est certainement pas exact de dire qu’« une
décision judiciaire sur les aspects bilatéraux d’un différend multilatéral
porte nécessairement atteinte aux droits juridiques et aux intérêts pratiques
des Etats absents » (les italiques sont de moi). I est possible qu’elle y porte
atteinte comme il est possible que ce ne soit pas le cas. Dans son arrét de
novembre 1984, la Cour a fourni elle-méme un exemple concret d’une
situation dans laquelle aucun Etat tiers ne serait affecté par la déci-
sion :

« Ainsi, dans ’hypothése où la Cour déciderait de rejeter la requête
du Nicaragua sur la base des faits allégués, aucun Etat tiers ne pour-
rait se dire « affecté. » (C.L.J. Recueil 1984, p. 425, par. 75.)

Dans l’arrêt du 26 novembre 1984, la Cour a examiné de façon appro-
fondie la réserve relative aux traités multilatéraux aux paragraphes 72
à 76 (C.1.J. Recueil 1984, p. 424-426). Ayant reconnu les obscurités que
présente le libellé de la réserve et mentionné les difficultés d’interprétation
qui remontent à son élaboration, et après l’avoir comparé au sens des
réserves analogues qui ont été faites par d’autres Etats, la Cour conclut, au
paragraphe 73, que la réserve ne saurait en aucun cas empêcher la Cour de
statuer puisque le Nicaragua, dans sa requête, invoque non seulement le
droit conventionnel mais aussi la violation d’un certain nombre de prin-
cipes du droit international général et coutumier, comme ceux du non-
recours à la force, de la non-intervention, du respect de l'indépendance et
de lintégrité territoriale des Etats et de la liberté de navigation. Ces
principes sont valables et obligatoires en eux-mêmes, même s’ils ont été
incorporés dans les dispositions de traités multilatéraux. La Cour relève
que les Etats auxquels l'argument des Etats-Unis s'applique, qui sont les
voisins du Nicaragua, à savoir le Costa Rica, le Honduras et El Salvador,

184
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. SETTE-CAMARA) 195

ont tous trois fait des déclarations d’acceptation de la juridiction de la
Cour et qu’ils sont libres à tout moment de saisir la Cour d’une requête
introductive d’instance contre le Nicaragua s’ils pensent que leurs droits et
leurs intérêts sont menacés. Il leur est aussi loisible de recourir aux pro-
cédures incidentes de l’intervention en vertu des articles 62 et 63 du Statut
(C.LJ. Recueil 1984, p. 425). De fait, lorsqu'elle a examiné la déclaration
d'intervention déposée par El Salvador le 15 août 1984 — pour la rejeter
comme n'ayant pas été présentée au moment voulu, mais durant la phase
de la compétence —, la Cour a réservé le droit qu'avait cet Etat d'intervenir
au stade du fond. Or El Salvador n’a pas fait usage de ce droit, pas plus que
le Honduras et le Costa Rica, seuls Etats susceptibles d’être « affectés » par
une décision de la Cour en la présente instance.

L'arrêt de 1984 souligne au paragraphe 75 que « ce n’est qu’à partir du
moment où les grandes lignes de son arrêt se dessineraient qu’elle [la Cour]
pourrait déterminer quels Etats seraient « affectés » (C.1.J. Recueil 1984,
p. 425).

Par conséquent, la question de savoir quels Etats pourraient être « af-
fectés » par l’arrêt ne pouvait finalement être réglée que pendant la phase
concernant le fond. C’est pourquoi la Cour, considérant qu’il n’était plus
possible d’ordonner la jonction des exceptions préliminaires au fond
depuis la revision du Règlement de 1972, a décidé d’appliquer l’article 79,
paragraphe 7, de son Règlement actuel. C’est la première fois que cet
article a été appliqué, et la Cour a déclaré

« que l’objection tirée de la réserve relative aux traités multilatéraux
figurant dans la déclaration d’acceptation des Etats-Unis n’a pas,
dans les circonstances de l’espèce, un caractère exclusivement préli-
minaire et qu'en conséquence rien ne s'oppose à ce que la Cour
connaisse de instance introduite par le Nicaragua dans sa requête du
9 avril 1984 » (C.J. Recueil 1984, p. 425-426, par. 76).

A mon avis, la décision prise par la Cour d’appliquer l’article 79, para-
graphe 7, est bonne et logique. Ce n’était qu’à partir du moment où les
grandes lignes de l’arrêt se dessineraient que la Cour pourrait déterminer
quels Etats seraient, le cas échéant, « affectés ». C’est la une curieuse
situation : la question de savoir si des Etats tiers, parties aux traités
multilatéraux en cause, sont « affectés » par la décision et celle de savoir
qui sont ces Etats ne peuvent être tranchées qu'après coup. En même
temps, la réserve, bien que n’ayant pas un caractère exclusivement préli-
minaire, demeure une objection préliminaire à la compétence, dans la
mesure tout au moins où l’une des sources de droit à appliquer est les traités
multilatéraux invoqués par le Nicaragua dans sa requête du 9 avril
1984.

Dans ces conditions, la Cour s’estime obligée de rechercher si sa
compétence se trouve limitée par l'effet de la réserve en question (para-
graphe 47 du présent arrêt) et elle le fait de façon approfondie et complète
aux paragraphes 47 à 56 de l'arrêt.

185
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. SETTE-CAMARA) 196

On doit souligner qu’il y avait là une situation procédurale sui generis,
étant donné que, bien que la phase de l'instance relative à la compétence se
fût achevée par l’arrêt du 26 novembre 1984, une question de caractère
préliminaire (même si elle n’était pas « exclusivement » de caractère pré-
liminaire) n’avait pas été tranchée ; or la décision sur cette question devait
définir le droit applicable et par conséquent dicter toute la structure de
Parrét.

Lorsqu’elle s’attaque au problème, la Cour commence par délimiter le
champ d’application éventuel de la réserve, tant en ce qui concerne les
traités multilatéraux pertinents que les Etats qui pourraient étre concernés.
Etant donné que le Nicaragua a reconnu que les devoirs et obligations visés
dans la convention de Montevideo du 26 décembre 1933 concernant les
droits et devoirs des Etats et dans la convention de La Havane du 20 février
1928 concernant les droits et devoirs des Etats en cas de luttes civiles ont
été repris dans la charte de l’Organisation des Etats américains, la Cour
considére comme

« suffisant d’examiner la situation par rapport aux deux chartes [la
Charte des Nations Unies et la charte de l’Organisation des Etats
américains}, sans rechercher si le différend peut être considéré comme
« résultant » de Pune ou de l’autre de ces conventions, ou des deux »
(paragraphe 47 de l’arrêt).

D'autre part, bien que les Etats-Unis aient mentionné, au cours de la
phase sur la compétence, le Costa Rica, le Honduras et El Salvador comme
étant des Etats susceptibles d’être « affectés », la Cour s’est bornée à
examiner le cas d’El Salvador, car :

« C’est essentiellement au profit d'El Salvador, et pour l’aider à
riposter à une agression armée dont il aurait été victime de la part du
Nicaragua, que les Etats-Unis prétendent exercer un droit de légitime
défense collective dans lequel ils voient la justification de leur com-
portement à l'égard du Nicaragua. » (Par. 48.)

Je n’ai rien contre les critères retenus par la Cour pour restreindre le
champ d’application de la réserve relative aux traités multilatéraux. A
certains égards, cela simplifie le problème, encore qu’il soit indéniable que
le Honduras — pays à partir du territoire duquel opèrent les contras — est
pour le moins autant engagé dans ce différend qu’El Salvador. Mais le
point capital est que toute l'argumentation des Etats-Unis repose sur
l'exercice du droit de légitime défense collective. Dans sa déclaration
d'intervention en date du 15 août 1984, El Salvador a fait savoir à la Cour
qu’il se considérait comme la victime d’une agression armée de la part du
Nicaragua et qu’il avait demandé aux Etats-Unis de faire jouer à son profit
le droit de légitime défense collective.

Au paragraphe 292, sous-paragraphe 2, la Cour :

« Rejette la justification de légitime défense collective avancée par
les Etats-Unis d'Amérique relativement aux activités militaires et

186
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. SETTE-CAMARA) 197

paramilitaires au Nicaragua et contre celui-ci qui font l’objet de la
présente instance. »

A la supposer valable, la justification de légitime défense collective,
invoquée tardivement par les Etats-Unis en 1984 durant la phase sur la
compétence et la recevabilité, aurait un effet rétroactif remontant au moins
à décembre 1981, époque à laquelle les activités susmentionnées ont effec-
tivement commencé. Il est clair que le rejet de la Cour s'applique également
à la même période. En conséquence, la légitime défense collective n'a
jamais justifié ces activités et la décision de la Cour ne modifie en aucune
manière la nature et le caractère des actes des Etats-Unis. Ces actes
n'étaient pas justifiés par la légitime défense collective et ils continuent à ne
pas l'être. Si donc la situation de fait n’a subi aucun changement, je ne vois
pas comment El Salvador peut se dire « affecté » par la décision de la Cour.
Dans son argumentation, le Nicaragua n’a jamais mis en cause le droit
d’El Salvador d’obtenir des Etats-Unis toute espèce d’assistance, militaire
ou autre (mémoire du Nicaragua, par. 371). Par conséquent, les droits
d'El Salvador à cet égard ne sauraient être affectés par une décision de
la Cour en faveur du Nicaragua. Les décisions de la Cour énoncées au
paragraphe 292, sous-paragraphes 3, 4, 5,6,7,8,9, 10et 11, ne me semblent
pouvoir affecter en rien ni les droits ni les obligations d'El Salvador. On
peut en dire autant du sous-paragraphe 12, aux termes duquel il est
demandé aux Etats-Unis de mettre immédiatement fin et de renoncer aux
actes en question. El Salvador garde le droit qui est le sien de recevoir le
plein appui des Etats-Unis pour assurer sa défense. Mais on ne pourrait
guère soutenir qu’E] Salvador peut prétendre à un droit à la poursuite par
les Etats-Unis d’activités militaires ou paramilitaires, directes ou indi-
rectes, contre le Nicaragua, qui n’auraient aucun rapport avec le territoire
d'El Salvador. Quant aux sous-paragraphes 13 et 14 (obligation pour les
Etats-Unis de réparer), 15 (formes et montant de cette réparation, à régler
par la Cour) et 16 (rappel aux deux Parties de l’obligation qui leur incombe
de régler le différend par des moyens pacifiques), ils n’ont rien à voir avec
El Salvador. En conséquence, la décision de la Cour telle qu'elle est
énoncée dans le dispositif de l'arrêt ne saurait en aucune façon « affecter »
El Salvador au point de justifier l’application de la réserve relative aux
traités multilatéraux. C’est pourquoi je ne puis accepter le paragraphe 51
des motifs de l’arrêt. Je ne puis accepter non plus l'argument énoncé au
paragraphe 53. La distinction entre les conséquences « adverses » et les
autres est hors de propos, sans rapport avec la question. À mon avis,
aucune clause du dispositif de l’arrêt ne saurait « affecter » les droits ou les
obligations d’El Salvador, que ce soit à son détriment ou en sa faveur.

De même, je rejette la conclusion du paragraphe 56, selon laquelle il est
exclu que la Cour applique la Charte des Nations Unies en tant que traité
multilatéral.

Le paragraphe 55 de l’arrêt traite du même problème de l'application de
la réserve relative aux traités multilatéraux en ce qui concerne la charte de
l'Organisation des Etats américains, en particulier les articles 18 et 20, qui

187
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. SETTE-CAMARA) 198

portent sur la non-intervention et le non-emploi de la force. La Cour
conclut qu’elle doit se considérer comme sans compétence pour connaître
des deux griefs afférents à la violation de la charte de l'OEA. Pour ce qui est
de la violation alléguée de Particle 18 de la charte de POEA par suite de
l'intervention des Etats-Unis dans les affaires intérieures ou extérieures du
Nicaragua — question dont traite le sous-paragraphe 3 du dispositif -- je ne
vois absolument pas par quel détour de l’imagination on pourrait affirmer
qu’une décision dans ce sens serait susceptible d’affecter El Salvador.

L’amendement dit « amendement Vandenberg » concerne les différends
portant sur des traités multilatéraux qui constituent également des diffé-
rends multilatéraux. En la présente espèce, il s’agit d’un différend mettant
aux prises le demandeur — le Nicaragua — et le défendeur — les Etats-Unis
d'Amérique. Tout autre Etat qui serait fondé à considérer qu’il pourrait
être affecté par un arrêt de la Cour, et qui aurait des liens juridictionnels
avec les Parties, en particulier avec le demandeur, est libre d’intenter une
instance en son nora propre ou d'intervenir en vertu des articles 62 et 63 du
Statut. A mon avis, la seule pertinence de la réserve relative aux traités
multilatéraux au stade du fond est que la Cour ne saurait négliger le
problème des Etats tiers parties aux traités multilatéraux qui seraient
susceptibles d’être affectés par l'arrêt, et qu’elle devrait en tenir dûment
compte, en reconnaissant que ces Etats sont libres d’ester devant la Cour
pour défendre leurs droits et leurs intérêts s’ils le jugent bon.

Evidemment, la Cour ne saurait ignorer l’existence d’un certain conflit
généralisé en Amérique centrale. Dans l'opinion individuelle qu’il a jointe
à l'arrêt de novembre 1984, M. Ruda a traité de cette question dans les
termes suivants :

« Certes, il y a parmi les pays d'Amérique centrale un conflit
complexe et généralisé, mais ce n’est pas ce conflit dans son ensemble,
sous tous ses aspects économiques, sociaux, politiques et militaires,
qui est soumis à la Cour : ce sont seulement les demandes dirigées par
le Nicaragua contre les Etats-Unis. Le Nicaragua n’a formulé aucune
demande contre le Honduras, El Salvador ou le Costa Rica. » (C.L.J.
Recueil 1984, p. 457, par. 24.)

Nous devons nous en tenir aux termes catégoriques de l’article 59 du
Statut, qui limitent la force obligatoire de la chose jugée aux parties en
litige, et nous devons donc nous rappeler que c’est déroger à la règle
générale que d'étendre l’effet de l'arrêt et de prétendre qu’un Etat tiers est
« affecté », ce qui comme toute exception doit être fondée sur des preuves
indiscutables.

Pour tous ces motifs, je regrette que la Cour ait décidé d’appliquer la
réserve relative aux traités multilatéraux, empêchant par là l’invocation de
la Charte des Nations Unies et de la charte de l'Organisation des Etats
américains en tant que sources du droit violé par le défendeur.

Je reconnais que les Etats qui présentent de leur propre gré des décla-
rations d’acceptation de la juridiction de la Cour, aux termes de l’article 36,
paragraphe 2, du Statut, sont libres d’assortir leur déclaration des réserves

188
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. SETTE-CAMARA) 199

qu'ils jugent nécessaires. Mais en même temps la Cour peut et doit même
interpréter ces déclarations et les réserves qui les accompagnent, comme
elle l’a fait en de nombreuses occasions.

Je suis d’avis que le droit appliqué dans l’arrêt aurait été plus clair et plus
précis si nous en avions cité des règles spécifiques, ce que rien ne nous
empêchait de faire.

Richard Baxter avait défendu la primauté des traités sur les autres
sources du droit, en des termes fort éloquents :

« L’argument le plus convaincant dans ce sens est que le traité
l'emporte sur toutes les autres sources du droit. En premier lieu, le
traité manifeste clairement la volonté des Etats et il est exempt des
ambiguïtés et incohérences qui caractérisent les faits hétérogènes
témoignant de la pratique des Etats usuellement invoquée pour
démontrer l’état du droit international. »

Et de poursuivre :

« Quand on considère l’état actuel du droit international et qu’on
cherche à discerner son avenir, il est manifeste que le droit conven-
tionnel l’emportera de plus en plus sur le droit international coutu-
mier. » (R. R. Baxter, « Treaties and Custom », Recueil des cours de
l’Académie de droit international de La Haye, vol. 129 (1970-1), p. 36
et 101.)

C’est pour les raisons énoncées plus haut que je n’ai eu d’autre choix que
de voter contre le sous-paragraphe 1 du paragraphe 292 de l’arrét. Mais
J approuve entièrement le reste de l’arrêt, car je suis convaincu que le
non-emploi de la force, ainsi que le principe de non-intervention — ce
dernier étant le corollaire de l’égalité des Etats et du droit à l’autodéter-
mination -- non seulement sont des principes cardinaux du droit interna-
tional coutumier mais encore peuvent étre considérés comme des régles
impératives du droit international coutumier qui imposent des obligations
à tous les Etats.

En ce qui concerne le non-emploi de la force, la Commission du droit
international a déclaré dans ses commentaires concernant son projet défi-
nitif d’articles sur le droit des traités :

« que le droit de la Charte concernant l'interdiction de l’emploi de la
force constitue en soi un exemple frappant d’une règle de droit inter-
national qui relève du jus cogens » (Annuaire de la Commission du droit
international, 1966, vol. IT, p. 270).

Pour ce qui est de la non-intervention, malgré les incertitudes qui exis-
tent encore quant à l'identification des normes de jus cogens, j'estime que la
prohibition de l'intervention rentre assurément dans cette catégorie de
normes, si l’on applique le critère de l’article 53 de la convention de Vienne
sur le droit des traités. Un traité contenant des dispositions par lesquelles
des Etats conviendraient d'intervenir, directement ou indirectement, dans

189
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. SETTE-CAMARA) 200

les affaires intérieures ou extérieures de tout autre Etat tomberait indu-
bitablement sous le coup de l’article 53 et serait donc considéré comme nul
pour la raison qu'il serait en conflit avec une norme impérative du droit
international général.

{Signé} José SETTE-CAMARA.

190
